Lahtinen, J.
(dissenting). I respectfully dissent. The “substantially related” element of the conflict of interest analysis is the only element in dispute. The initial articulation of such element is typically traced to T.C. Theatre Corp. v Warner Bros. Pictures (113 F Supp 265), where the court stated that “the former client need show no more than that the matters embraced within the pending suit wherein his former attorney appears on behalf of his adversary are substantially related to the matters or cause of action wherein the attorney previously represented him” (id. at 268; see, Restatement [Third] of Law Governing Lawyers § 132, Comment d [iii]). Claims of conflict of interest are frequently fact-specific, rarely clear cut and necessarily implicate the weighing of competing interests (see, S & S Hotel Ventures Ltd. Partnership v 777 S.H. Corp., 69 NY2d 437). The application of a party seeking disqualification of an adversary’s attorney must be closely scrutinized to forestall the abuse of disqualification as a litigation tactic and to protect an individual’s right to freely choose counsel (see, Tekni-Plex, Inc. v Meyner & Landis, 89 NY2d 123, 131-132). On the other hand, “preserving] the client’s expectation of loyalty [and] * * * promoting] public confidence in the integrity of the Bar” are lofty concerns (id. at 131) and, when the facts present a close call, “[djoubts as to the existence of an asserted conflict of interest should be resolved in favor of disqualification” (Westinghouse Elec. Corp. v Gulf Oil Corp., 588 F2d 221, 225). A court should conduct “a realistic appraisal of the possibility that confidences had been disclosed in the one matter which will be harmful to the client in the other” and, in order to protect the client’s confidences, it is “not appropriate * * * to *421inquire into whether actual confidences were disclosed” (id. at 224; see, T.C. Theatre Corp. v Warner Bros. Pictures, supra at 269).
Here, HH&K represented plaintiff James Crawford (hereinafter plaintiff) from September 1987 until August 1998 in a workers’ compensation claim regarding a back injury. In November 2000, plaintiff purportedly sustained a shoulder injury that gave rise to the current lawsuit which HH&K is defending. While the two injuries did not involve the same areas of plaintiffs body, the fact that both matters involved a physical injury suffered by plaintiff implicates potential confidences, such as whether plaintiff presents his injuries sincerely or appears as a malingerer, whether he is cooperative in his treatment and with his counsel, and whether he is able to clearly communicate the effect of injuries upon his life. These issues are among the intangible factors gleaned about a client who has suffered a personal injury and which cannot be discerned from mere medical records. Representing a client for 11 years regarding a physical injury could realistically reveal confidences helpful in the subsequent defense two years later of a case involving a different personal injury. I would thus reverse and grant plaintiffs’ motion. Ordered that the order is affirmed, with costs.